Citation Nr: 0304478	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs benefits purposes.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 24, 
1942 to November 20, 1942.  He died in May 1982.  The 
appellant has claimed that she is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 administrative decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's 
application for benefits because she was not entitled to 
recognition as the veteran's surviving spouse.  

The appellant was scheduled to appear at a personal hearing 
before a Veterans Law Judge in Washington, D.C., in February 
2003.  She failed to report.  


FINDING OF FACT

The appellant has not presented evidence that she was married 
to the veteran at the time of his death.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran for VA purposes have not been 
met.  38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53 
(2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a spouse of a veteran is a person whose 
marriage to the veteran is valid according to the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).  The term "surviving spouse" means a person of 
the opposite sex who was the spouse of a veteran at the time 
of the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse); and who has not remarried 
or lived with another person of the opposite sex and held 
herself out openly to the public as the spouse of such other 
person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.  

In order for the surviving spouse to establish the status of 
a "claimant" for VA purposes, evidence of a valid marriage 
under the laws of the appropriate jurisdiction is required.  
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991); see also 
Dedicatoria v. Brown, 8 Vet. App. 441, 445 (1995) (an 
individual claiming entitlement to DIC benefits does not meet 
the threshold requirement of claimant status in the absence 
of evidence showing that her marriage to the veteran was 
valid).  Relevant documents showing proof of a valid marriage 
must be submitted by the veteran's spouse in order to attain 
the status of a claimant.  Sandoval v. Brown, 7 Vet. App. 7, 
9 (1994).  

In her application for benefits, the appellant represented 
herself as the surviving spouse of the veteran.  However, 
despite numerous requests by VA, she has not presented any 
evidence that she was married to the veteran at the time of 
his death.  The veteran's Certificate of Death, and an 
Application for Burial Benefits completed by a funeral home 
in May 1982, identify another woman as the veteran's 
surviving spouse.  The appellant was informed of this 
conflict in the record; however, she did not present any 
evidence to dispute it.  

It is noted that the appellant has alleged that she had 
provided all the required information in her application for 
Social Security benefits, however, it was explained to her 
that the two agencies were not the same and were not governed 
by the same laws and regulations.  Under the VCAA, VA has a 
duty to notify a claimant of the evidence required to 
substantiate a claim and to assist a claimant in obtaining 
any identified relevant evidence, including documents from 
other federal agencies.  She was informed, including in 
January 2002 and March 2002, that her application was 
incomplete and it was clearly explained to her what 
information was required to complete it.  The Board finds 
that the appellant has not established status as a claimant 
because she has declined to provide evidence of a valid 
marriage between herself and the veteran.  See Augilar, 
Dedicatoria, Sandoval, supra.  Hence, there is no duty upon 
VA to assist her in the development of her claim by obtaining 
any purported records from the Social Security 
Administration.  

Where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, without evidence of a 
valid marriage between the veteran and the appellant at the 
time of his death, the appellant may not be legally 
recognized as the veteran's surviving spouse for purposes of 
VA benefits.  




ORDER

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for the purpose of entitlement to VA 
benefits is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

